Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchfield 056 alone in view of Yun 105, Cong 683 and Elkhoury 903.  
For claims 1, 4, Blanchfield device 14, figures 1 and 5, includes substrate 36, first connector at line 104 with notch and conductive plating part 48a adjacent notch.  Memory is on the substrate, column 1, lines 5-15 and term non-volatile is to obvious variant as alternative    Yun includes such memory chips at 10, 3, and 30.  Obvious to use such type is Blanchfield part 14 for increased data.  
Claims 2, 3, note figure 5, notch recessed toward first end part at line 86.  Claims 6-8, second connector at 76 supplies power to first connector pads 48a.  For claims 10, 11, the device is part of a computer column 1, lines 5-10 and claim 11 relate to obvious choice of standard.
For claim 10   Power supply inherent on part 15    hence Blanchard meets claim language    Since not shown, note power supply of Elkhoury at 170, Cong at 230       Should the matter be at issue as alternative obvious  to  provide such power supply 0n pcb 16 to provide power as needed by components  on part 14  .  
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cong 683 alone or where noted below taken in view of Elkhoury 903, Yun 105 and Hassanzadeh 614.
Cong figure 1 device 10 includes substrate 10 with a first connector at  112 with conductive pads a notch 110 closet ones of pads   at 112 read as adjacent the notch   , a memory 12 on the substrate.   
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-11 directly above, and further in view of Pope 781.
Should the matter of Cong contacts adjacent notch be at issue, note Pope Figures 58, 59 notch and power contact 272, 268, to engage pin 200.  Obvious to provide either such type contact-notch connector  on Cong substrate 110 to provide more compact assembly. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Piorunneck 609 in view of Yun 105.
Figures 6, see substrate 4 with notch 68 adjacent power pad 72, but lack memory.  Yun at 3, 10, 30, includes a memory chip.  Obvious to add same to substrate 4.  Claims 2, 3, notch 60 extends toward first end.  Claims    4  5   6 also clearly met by main reference
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pope 781 in view of Elkhoury 903   ,   Kinsley  465   Cong 683 and Yun 023.
Pope figures 54, 58, 59, 60, includes a substrate pcb 270 with a conductive part  leads  at 244, figure 5 a notch figures 58, 59,  at   260 conductive part 272, 268 adjacent the notch but the pcb lock memory on the substrate.  Cong at 12.  Yun at 3, 4, 10, 30,   Kinsley at  303   show memory module chip use.  Obvious to use same on Pope to provide data storage.  Claims 2, 3, Pope connector extends from a first end part and 


 

 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL ABRAMS/Primary Examiner, Art Unit 2832